REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 4/29/2021.

Election/Restrictions
Claims 1, 17 and 28 are allowable. The restriction requirement between the Inventions, as set forth in the Office action mailed on 10/30/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 10/30/2020 is withdrawn.  Claims 17-28 directed to other Inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2, 4-18 and 20-28 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1, 17 and 28, the closest prior art are US 6043843 of Kelley et al and US 20180329203 of Hargis et al.

Regarding Claims 1, 17 and 28, Kelley teaches an apparatus comprising: a beam source; beam forming optics; a first focusing lens having a focal length; a second focusing lens having a focal length, wherein the focal lengths of the first and second focusing lenses differ by less than 20%, the beam forming optics are positioned between the beam source and the first focusing lens, the first focusing lens is positioned between the beam forming optics and the second focusing lens, and the beam forming optics, the first focusing lens, and the second focusing lens are arranged to receive a beam of laser radiation from the beam source and to form the beam into an elongated focus ; and a lens translator configured to move the second lens transversely to the longitudinal direction of the beam and relative to the beam forming optics and to the first lens, and thereby move the elongated focus transversely to the longitudinal direction of the beam. Hargis teaches an apparatus comprising: a beam source; beam forming 

But none of them teaches that wherein including a Powell lens configured to transform the laser beam in a first transverse dimension orthogonal to a propagation direction of the laser beam.

The prior art taken either singly or in combination fails to anticipate or fairly suggest an apparatus/method further comprising:
wherein including a Powell lens configured to transform the laser beam in a first transverse dimension orthogonal to a propagation direction of the laser beam,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2 and 4-16 are also allowed due to their dependence on claim 1.
Claims 18 and 20-27 are also allowed due to their dependence on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872